PER CURIAM.
Granted with order granting partial relief and remanding in part to the Court of Appeal for its full consideration. The trial court is ordered to furnish relators, from the impounded assets nominally owned by them, sums necessary to pay reasonable attorneys’ fees in connection with relators’ appeals from the January 26, 1990 judgment herein. Otherwise, this application is granted and remanded to the First Circuit Court of Appeal for its plenary consideration of all other issues raised thereby, including but not limited to whether the amount of the suspensive appeal bond is excessive, whether the plaintiff complied with all procedural requirements in obtaining the injunctions and whether the trial court had jurisdiction and acted properly in imposing discovery sanctions. Moreover, the Court of Appeal is ordered to consolidate this application with the relators’ appeals from the January 26, 1990 judgment herein and to provide an expedited briefing schedule, hearing and written opinion in these consolidated matters.
COLE, J., concurs to note the amount of the suspensive appeal bond as presently set denies relator due process.